DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 6-9 and 15-18 are objected to because of the following informalities:
Each of claims 6-9 and 15-18 recites “the control signal” which should read “the cycling control signal” for consistency with the independent claims
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2, 6, 10-11, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Masic et al. (U.S. Pub. 2009/0301491).
Regarding claim 1, Masic discloses an automated processing method for cycling a respiratory treatment apparatus that controls a delivery of a synchronized respiratory treatment (e.g. Figs. 5-6; ¶¶0059-0064), the method comprising: determining a flow measure with a flow sensor (Fig. 6 #510; ¶¶0016, 0062); determining a pressure measure with a pressure sensor (Fig. 6 #505; ¶¶0016, 0062); determining, with a processor (¶0059), an estimate of muscle effort as a function of the flow measure and pressure measure (Fig. 6 #525; ¶¶0063-0064); and deriving, with the processor, a cycling control signal as a function of the estimate of muscle effort (Fig. 6 #535, 545; ¶¶0063-0064). Alternately, the cycling control signal can be read as the filtered patient effort signal which is a function of the derivative of patient effort (¶0063), with the derivative of patient effort or its predecessor value serving as the estimate of muscle effort. The portions of Masic cited herein are meant to be representative of the overall invention of Masic and are not to be construed as limiting on the potential reading of further passages on the claim(s).
Regarding claim 2, Masic discloses the determining the estimate is a further function of an estimate of respiratory resistance and compliance (Fig. 2 #190; ¶¶0032, 0041-0044, 0060).
Regarding claim 6, Masic discloses determining a peak value of the cycling control signal (Fig. 11 #1040 or #1050; ¶0078). It is noted this claim applies the alternate reading discussed in claim 1 above.
Regarding claim 10, Masic discloses a respiratory treatment apparatus (e.g. Figs. 1 & 5-6; ¶¶0037-0039, 0059-0064) for cycling synchronized respiratory pressure treatment through a patient interface to direct a breathable gas, the apparatus comprising: a flow generator (Fig. 1 #10) adapted to couple with the patient interface to generate the breathable gas in inspiratory and expiratory pressure cycles through the patient interface (¶0041); a flow sensor to provide a signal indicative of patient flow through the patient interface (Fig. 6 #510; ¶¶0016, 0037, 0062); a pressure sensor to provide a signal indicative of pressure at the patient interface (Fig. 6 #505; ¶¶0016, 0037, 0062); a processor (¶0059), coupled with the flow generator, the pressure sensor and the flow sensor, the processor configured to control: a determination of a flow measure with the flow sensor (Fig. 6 #510; ¶¶0037, 0062); a determination of a pressure measure with the pressure sensor (Fig. 6 #510; ¶¶0037, 0062); a determination of an estimate of muscle effort as a function of the flow measure and pressure measure (Fig. 6 #525; ¶¶0063-0064); and a derivation of a cycling control signal as a function of the estimate of muscle effort (Fig. 6 #535, 545; ¶¶0063-0064). Alternately, the cycling control signal can be read as the filtered patient effort signal which is a function of the derivative of patient effort (¶0063), with the derivative of patient effort or its predecessor value serving as the estimate of muscle effort. The portions of Masic cited herein are meant to be representative of the overall invention of Masic and are not to be construed as limiting on the potential reading of further passages on the claim(s).
Regarding claim 11, Masic discloses the determination of the estimate is a further function of an estimate of respiratory resistance and compliance (Fig. 2 #190; ¶¶0032, 0041-0044, 0060).
Regarding claim 15, Masic discloses the processor further controls a determination of a peak value of the cycling control signal (Fig. 11 #1040 or #1050; ¶0078). It is noted this claim applies the alternate reading discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masic et al. (U.S. Pub. 2009/0301491) in view of Wenkenbach et al. (U.S. Pub. 2003/0196663).
Regarding claim 3, Masic is silent as to whether the estimate of respiratory resistance and compliance is determined as a function of a portion of patient expiration.
Wenkenbach teaches a control of breathing gas supply including determining of respiratory resistance and compliance as a function of a portion of patient expiration (¶0006). Wenkenbach teaches determining respiratory resistance and compliance during expiration as providing a particularly accurate measure by evaluating an undisturbed portion of patient breathing (¶0006).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Masic the estimate of respiratory resistance and compliance is determined as a function of a portion of patient expiration in order to provide the benefit of determining respiratory resistance and compliance during undisturbed portion of patient breathing to provide a particularly accurate measure in view of Wenkenbach.
Regarding claim 4, Masic teaches the invention as modified above and together with Wenkenbach further suggests as obvious the estimate is derived from pressure, flow and volume measures (Masic - ¶0042 – integrating flow over time provides a measure of volume) taken during the portion of patient expiration (Wenkenbach – ¶0006).
Regarding claim 12, Masic is silent as to whether the estimate of respiratory resistance and compliance is determined as a function of a portion of patient expiration.
Wenkenbach teaches a control of breathing gas supply including determining of respiratory resistance and compliance as a function of a portion of patient expiration (¶0006). Wenkenbach teaches determining respiratory resistance and compliance during expiration as providing a particularly accurate measure by evaluating an undisturbed portion of patient breathing (¶0006).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Masic the estimate of respiratory resistance and compliance is determined as a function of a portion of patient expiration in order to provide the benefit of determining respiratory resistance and compliance during undisturbed portion of patient breathing to provide a particularly accurate measure in view of Wenkenbach.
Regarding claim 13, Masic teaches the invention as modified above and together with Wenkenbach further suggests as obvious the estimate is derived from pressure, flow and volume measures (Masic - ¶0042 – integrating flow over time provides a measure of volume) taken during the portion of patient expiration (Wenkenbach – ¶0006).
Claim(s) 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masic et al. (U.S. Pub. 2009/0301491).
Regarding claim 7, Masic fails to explicitly disclose cycling the respiratory treatment apparatus as a function of a proportion of the peak value and the cycling control signal.
However, Masic teaches cycle triggering either when a zero value is crossed or when a particular threshold value is reached (¶¶0063-0064). Firstly considering the concept of a zero value it would be mathematically recognized that this would correspond to a changing of sign in relation to the peak value (i.e. a positive proportional value until crossing zero which leads to a negative proportional value). One of ordinary skill in the art would have been able to readily apply this mathematical concept. Secondly considering the concept of a threshold value one of ordinary skill in the art would have considered it prima facie obvious to control the threshold value in correspondence to a peak value associated with a particular patient such as to better synchronize ventilation toward the unique breathing parameters of an individual patient. The instant claim is thus not found to patentably distinguish over Masic.
Regarding claim 16, Masic fails to explicitly disclose the processor further controls cycling the respiratory treatment apparatus as a function of a proportion of the peak value and the control signal.
However, Masic teaches cycle triggering either when a zero value is crossed or when a particular threshold value is reached (¶¶0063-0064). Firstly considering the concept of a zero value it would be mathematically recognized that this would correspond to a changing of sign in relation to the peak value (i.e. a positive proportional value until crossing zero which leads to a negative proportional value). One of ordinary skill in the art would have been able to readily apply this mathematical concept. Secondly considering the concept of a threshold value one of ordinary skill in the art would have considered it prima facie obvious to control the threshold value in correspondence to a peak value associated with a particular patient such as to better synchronize ventilation toward the unique breathing parameters of an individual patient. The instant claim is thus not found to patentably distinguish over Masic.
Allowable Subject Matter
Claim(s) 5, 8-9, 14, and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Masic fails to teach or suggest the derived estimate is produced by multiple linear regression processing of the pressure, flow and volume measures taken during the portion of patient expiration beginning at patient expiration and ending when approximately ninety percent of a tidal volume has been expired. While Masic does teach use of regression techniques they are not applied in the manner required by the instant claim and one having ordinary skill in the art at the time of the effective filing of the invention would not have been led to have modified Masic in order to have met the requirements of the instant claim without improper hindsight reasoning.
The two other prior art references closest to the invention recited in claim 1 are Yamada (U.S. Patent 5316009) and Martin et al. (U.S. Pub. 2009/0229611). Neither of those references would have alternately led one having ordinary skill in the art at the time of the effective filing of the invention toward the invention recited in claim 5 without improper hindsight reasoning.
Regarding claim 8, Masic fails to teach or suggest deriving the control signal comprises setting the cycling control signal to equal the estimate of muscle effort if the estimate of muscle effort is increasing. Masic fails to teach or suggest a conditional setting of the cycling control signal based upon the directional change of the estimate muscle effort in the manner recited by the instant claim. The instantly disclosed invention sets the cycling control signal in this manner in order to serve a particularly designed process (e.g. ¶¶0117-0125). One having ordinary skill in the art at the time of the effective filing of the invention would not have been led to have modified Masic in order to have met the requirements of the instant claim without improper hindsight reasoning.
The two other prior art references closest to the invention recited in claim 1 are Yamada (U.S. Patent 5316009) and Martin et al. (U.S. Pub. 2009/0229611). Neither of those references would have alternately led one having ordinary skill in the art at the time of the effective filing of the invention toward the invention recited in claim 8 without improper hindsight reasoning.
Regarding claim 14, the claim is allowable over the prior for the same reasons as discussed above in regard to claim 5.
Regarding claim 17, the claim is allowable over the prior for the same reasons as discussed above in regard to claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785